Exhibit 10.2

TRANSFER RESTRICTION AGREEMENT AND AMENDMENT TO

NONCOMPETITION AGREEMENT

This Transfer Restriction Agreement (this “Agreement”) is made as of
July 20, 2015, among Zillow Group, Inc., a Washington corporation (the “Company”
or “Zillow”), Zillow, Inc., a Washington corporation and wholly owned subsidiary
of the Company (“Zillow, Inc.”), Lloyd D. Frink and the other Holders signatory
hereto, whether as of the date hereof or after the date hereof. Capitalized
terms used but not otherwise defined have the meaning set forth in Section 1.

RECITALS

WHEREAS, the Company’s Amended and Restated Articles of Incorporation (the
“Articles of Incorporation”) authorize the Company to issue shares of a class of
capital stock, par value $0.0001 per share, designated as “Class C Capital
Stock” (the “Non-Voting Capital Stock”);

WHEREAS, the Company’s Board of Directors (the “Board”) intends to declare a
dividend of two newly issued shares of Non-Voting Capital Stock (the “Non-Voting
Capital Stock Dividend”) on each share of the Company’s Class A Common Stock,
par value $0.0001 per share (the “Class A Common Stock”), and each share of the
Company’s Class B Common Stock, par value $0.0001 per share (the “Class B Common
Stock”); provided, however, that the Board has determined that a condition to
its declaring the Non-Voting Capital Stock Dividend is that the Holders shall
have entered into this Agreement;

WHEREAS, Lloyd D. Frink is a signatory to that certain Confidential Information,
Inventions, Nonsolicitation and Noncompetition Agreement, executed by Lloyd D.
Frink on October 19, 2005, and accepted by Zillow, Inc., a subsidiary of the
Company (the “Noncompetition Agreement”), a true and correct copy of which is
attached hereto as Exhibit A.

WHEREAS, in order to facilitate implementation of the Non-Voting Capital Stock
Dividend, the Holders and the Company desire to agree to certain matters with
respect to the ownership and transfer of shares of Class A Common Stock, Class B
Common Stock and Non-Voting Capital Stock by the Holders, including a
requirement that, commencing on the date that Lloyd D. Frink ceases to serve as
a member of the Board, the Holder Group (as defined herein) must sell or convert
one share of Class B Common Stock for every two shares of Non-Voting Capital
Stock sold by the Holder Group; and

WHEREAS, in order to facilitate implementation of the Non-Voting Capital Stock
Dividend, Lloyd D. Frink and Zillow, Inc. desire to agree to certain amendments
to the terms of the Noncompetition Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
agreements and covenants set forth herein, and for other good and valuable
consideration the receipt and adequacy of which the Parties acknowledge, the
Parties hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms have the
following respective meanings:



--------------------------------------------------------------------------------

“Class B Share Difference” shall mean, at any time, the difference (which may be
positive or negative) of (i) the total number of shares of Class B Common Stock
owned, beneficially and of record, by the Holder Group as of the Trigger Date
minus (ii) the total number of shares of Class B Common Stock owned,
beneficially and of record, by the Holder Group as of the applicable date of
determination.

“Covered Holders” shall mean, collectively, (i) Lloyd D. Frink, a natural living
person, and all other members of his Holder Group and (ii) Richard N. Barton, a
natural living person, and all other members of his “Holder Group” as defined in
that certain Transfer Restriction Agreement, dated as of the date hereof, among
the Company, Richard N. Barton, and each of the other parties thereto.

“Holder” shall mean each of Lloyd D. Frink and each of his Permitted Entities.

“Holder Group” shall mean, at any time, Lloyd D. Frink together with his
Permitted Entities.

“Independent Director” means a member of the Board designated by the Nominating
and Governance Committee of the Board as an independent director.

“Number of Non-Voting Shares” shall mean, at any time, the total number of
shares of Non-Voting Capital Stock owned, beneficially and of record, by the
Holder Group.

“Non-Voting Share Difference” shall mean, at any time, the difference (which may
be positive or negative) of (i) the Number of Non-Voting Shares as of the
Trigger Date minus (ii) the Number of Non-Voting Shares as of the applicable
date of determination.

“Parties” shall mean the Company, Zillow, Inc. and the Holders.

“Permitted Entity” shall mean, with respect to Lloyd D. Frink, any entity,
account, plan or trust specified in Section 2.3(e)(ii)(B) of Article 2 of the
Articles of Incorporation established by or for Lloyd D. Frink and to whom Lloyd
D. Frink has Transferred shares of Class B Common Stock or Sold shares of
Non-Voting Capital Stock, so long as (i) such entity, account, plan or trust
meets the requirements set forth in Section 2.3(e)(ii)(B) of Article 2 of the
Articles of Incorporation applicable to such entity, account, plan or trust
(and, if such entity, account, plan or trust holds shares of Non-Voting Capital
Stock, such entity, account, plan or trust meets the requirements forth in
Section 2.3(e)(ii)(B) of Article 2 of the Articles of Incorporation with respect
to all shares of Non-Voting Capital Stock held by it as if such shares of
Non-Voting Capital Stock were Class B Common Stock thereunder, mutatis mutandis)
and (ii) such entity, account, plan or trust has agreed to be bound by the terms
of this Agreement and has executed and delivered a copy of this Agreement to the
Company.

“person” shall mean any individual, general or limited partnership, firm,
corporation, limited liability company, association, trust, unincorporated
organization or other entity.

“Sell,” “Sold” or “Sale” with respect to a share of Non-Voting Capital Stock
shall mean (i) any sale, assignment, transfer, conveyance, hypothecation or
other transfer or disposition of such share or any legal or beneficial interest
in such share, whether or not for value and whether voluntary or involuntary or
by operation of law, including a transfer of such share to a broker or

 

2



--------------------------------------------------------------------------------

other nominee (regardless of whether or not there is a corresponding change in
record or beneficial ownership), provided that any such transfer to a broker or
other nominee that is determined by the Secretary of the Company to have been
unintended by the transferor shall not be considered a “Sale” if no shareholder
vote has occurred since such unintended transfer to the broker or nominee and
such transfer to the broker or nominee is rescinded, revoked or reversed within
15 days after the transferor first becomes aware of such unintentional transfer,
or (ii) the entry into any contract, agreement or other binding arrangement with
respect to any of the actions in the foregoing clause (i) regarding such share;
provided, however, that the following shall not be considered a “Sale” within
the meaning of this Section: (x) the granting of a proxy to officers or
directors of the Company at the request of the Board of Directors of the Company
in connection with actions to be taken at an annual or special meeting of
shareholders by the holders of the Non-Voting Capital Stock or (y) the fact that
the spouse of Lloyd D. Frink possesses or obtains a community property interest
in such Holder’s shares of Non-Voting Capital Stock arising solely by reason of
the application of the community property laws of any jurisdiction, so long as
no other event or circumstance shall exist or have occurred that constitutes a
“Sale” of such Non-Voting Capital Stock.

“Trigger Date” shall mean the date on which Lloyd D. Frink shall cease to serve
as a member of the Board as a director.

“Transfer” shall have the meaning set forth in the Articles of Incorporation.

2. Sales of Non-Voting Capital Stock.

(a) From and after the Trigger Date, a Holder shall not Sell any shares of
Non-Voting Capital Stock if, immediately following such Sale, the Class B Share
Difference would be less than one half (1/2) of the Non-Voting Share Difference
(after taking into account the conversion of shares of Class B Common Stock
owned beneficially and of record by the Holder Group that are converted into
shares of Class A Common Stock at the time of such Sale, if any, whether as a
result of a simultaneous Transfer of such Class B Common Stock or otherwise);
provided that this required ratio of the Class B Share Difference to the
Non-Voting Share Difference shall be subject to adjustment as provided in
Section 5(c).

(b) From and after the Trigger Date, the Company shall not, and shall direct its
transfer agent not to, permit any Sale of shares of Non-Voting Capital Stock in
violation of this Agreement. The shares of Non-Voting Capital Stock held by a
Holder will be in uncertificated form, with stop transfer orders in place. The
Company shall cooperate reasonably with each Holder to lift such stop transfer
orders with respect to any shares of Non-Voting Capital Stock that are Sold by
any Holder in compliance with this Agreement.

(c) (i) If at any time after the Trigger Date the Class B Share Difference is
less than one half (1/2) of the Non-Voting Share Difference (including because a
Holder ceases to be a member of a Holder Group) (with this required ratio of the
Class B Share Difference to Non-Voting Share Difference subject to adjustment as
provided in Section 5(c)), such Holder Group shall be deemed to have irrevocably
converted a number of whole shares of Class B Common Stock owned beneficially
and of record by the Holder Group, automatically and without any further action,
into an equal number of fully paid and nonassessable shares of Class A Common
Stock

 

3



--------------------------------------------------------------------------------

such that after the deemed conversion the Class B Share Difference, shall not be
less than one half (1/2) of the Non-Voting Share Difference. Upon any such
conversion of shares of Class B Common Stock to Class A Common Stock, all rights
of the holder of such shares of Class B Common Stock in respect of such shares
shall cease and the person or persons in whose name or names the shares of
Class A Common Stock are to be issued shall be treated for all purposes as
having become the record holder or holders of such shares of Class A Common
Stock.

(ii) Each Holder authorizes the Company and its transfer agent to take any and
all actions that may be necessary to cause any such conversion to occur, whether
or not such Holder has taken any action with respect thereto, including the
Company providing appropriate instruction on behalf of such Holder to its
transfer agent. Each Holder agrees that the automatic conversion set forth in
Section 2(c)(i) above shall apply (x) first, to shares of Class B Common Stock
owned of record by the Holder that is Selling the shares of Non-Voting Capital
Stock and (y) in all other circumstances, including a Holder ceasing to be a
member of a Holder Group or if the Holder no longer owns of record any shares of
Class B Common Stock, to shares of Class B Common Stock held of record by the
other members of the Holder Group proportionately based on the number of shares
of Class B Common Stock then held of record by each such member of the Holder
Group.

(iii) Each Holder shall cooperate fully with the Company in connection with any
such conversion, and shall take such actions as may be necessary or desirable to
cause the documentation and implementation of such conversion as promptly as
practicable following the Company or any Holder becoming aware that the Class B
Share Difference is less than one half (1/2) of the Non-Voting Share Difference.

(d) Notwithstanding any required ratio of the Class B Share Difference to the
Non-Voting Share Difference to be in effect “immediately” or “at any time,” in
order to facilitate Sales of shares on The Nasdaq Global Select Market (or such
other market administered by The NASDAQ OMX Group, Inc. on which shares of the
Class A Common Stock may be listed) (“Nasdaq”) over the course of a Nasdaq
trading day, the Holder Group shall be permitted to temporarily hold a number of
shares of Class B Common Stock in violation of such required ratio during the
trading day, so long as the required ratio is satisfied by the close of regular
trading on such trading day and such trading day is not a record date for any
shareholder vote.

3. Transfers of Class B Common Stock and Non-Voting Capital Stock. A Holder
shall not Transfer shares of Class B Common Stock to any transferee who is
neither a party to this Agreement nor a party to a transfer restriction
agreement with the Company in the form of this Agreement. If any such transferee
is not a party to such an agreement prior to such Transfer, then the Holder
shall cause such person to become a party to this Agreement or another such
transfer restriction agreement and shall deliver to the Company a duly executed
copy hereof or thereof prior to the consummation of such Transfer.

4. Sales or Transfers of Class A Common Stock. Except as set forth in Section 6,
this Agreement shall not limit or restrict any Holder’s ability to sell, assign,
transfer, convey, hypothecate or otherwise transfer of dispose of any shares of
Class A Common Stock.

 

4



--------------------------------------------------------------------------------

5. Certain Additional Agreements.

(a) Except in connection with a Sale permitted by this Agreement, all shares of
Non-Voting Capital Stock and Class B Common Stock shall at all times be owned
beneficially and of record only by the Holder Group and not be held through any
nominee or broker.

(b) For all purposes under this Agreement (other than Section 6), a share of
“Non-Voting Capital Stock,” as of a given date of determination, shall be deemed
to include only (i) any securities issued by the Company in respect of a share
of Class B Common Stock (other than shares of Class B Common Stock or rights to
acquire Class B Common Stock), whether by dividend, stock split, distribution,
recapitalization or otherwise after the date hereof and as of such date of
determination, including in connection with the Non-Voting Capital Stock
Dividend, and (ii) any securities issued by the Company (other than shares of
Class B Common Stock or rights to acquire Class B Common Stock) in respect of
the shares and securities referenced in clauses (i) and this clause (ii),
whether by dividend, stock split, distribution, recapitalization or otherwise
after the date hereof and as of such date of determination.

(c) It is the intention and agreement of the Parties that none of the securities
received (i) with respect to a share of Class B Common Stock in connection with
the Non-Voting Capital Stock Dividend, or (ii) in any future dividend, stock
split, distribution or recapitalization or otherwise with respect to a share of
Class B Common Stock or with respect to the Non-Voting Capital Stock received in
connection with such share of Class B Common Stock, shall be Sold unless the
required ratio of the Class B Share Difference to Non-Voting Share Difference is
satisfied. If additional securities are so received, the required ratio of the
Class B Share Difference to Non-Voting Share Difference for purposes of this
Agreement (including Sections 2(a) and 2(c)) shall be equitably adjusted to
account for such additional securities (e.g., if, after the Non-Voting Capital
Stock Dividend and prior to the Trigger Date, one additional share of Non-Voting
Capital Stock is distributed for each share of Class B Common Stock and
Non-Voting Capital Stock, this Agreement shall be modified to require the Class
B Share Difference to not be less than one fifth (1/5) of the Non-Voting Share
Difference, or, if after the Trigger Date one additional share of Non-Voting
Capital Stock is distributed for each share of Class B Common Stock and
Non-Voting Capital Stock, this Agreement shall be modified so that the “Trigger
Date” becomes the date on which such distribution occurs and from and after such
new Trigger Date the required ratio of the Class B Share Difference to the
Non-Voting Share Difference shall be not less than one fifth (1/5)).

(d) With respect to its ownership of shares of Class B Common Stock or
Non-Voting Capital Stock, no Holder shall take any action that, in the
reasonable, good faith determination of the Company, is contrary to the purpose
of this Agreement.

6. Company Sale and Equal Status. To the extent that any transaction is, or
series of related transactions are, (a) a Change of Control Transaction (as
defined in the Articles of Incorporation), (b) any tender or exchange offer by
any third party to acquire a majority of the shares of Class A Common Stock,
Class B Common Stock or Non-Voting Capital Stock or (c) any tender or exchange
offer by the Company to acquire any shares of Class A Common Stock, Class B
Common Stock or Non-Voting Capital Stock (any such transaction, a “Company Sale
or Recapitalization”), no Holder shall sell, transfer or exchange, directly or
indirectly, any

 

5



--------------------------------------------------------------------------------

shares of Class A Common Stock, Class B Common Stock or Non-Voting Capital Stock
in, or in a transaction related to, such Company Sale or Recapitalization, for
(x) with respect to such Holder’s shares of Class A Common Stock, an amount per
share greater than that received in such Company Sale or Recapitalization by the
holders of Class A Common Stock in respect of their shares of Class A Common
Stock, or a form of consideration different from the form that holders of
Class A Common Stock would receive in respect of their shares of Class A Common
Stock, or may elect to receive, in such Company Sale or Recapitalization,
(y) with respect to such Holder’s shares of Class B Common Stock, an amount per
share greater than that received in such Company Sale or Recapitalization by the
holders of Class A Common Stock in respect of their shares of Class A Common
Stock, or a form of consideration different from the form that holders of
Class A Common Stock would receive, or may elect to receive, in respect of their
shares of Class A Common Stock in such Company Sale or Recapitalization, unless
different treatment of the shares of Class A Common Stock and Class B Common
Stock is approved by the affirmative vote of the holders of a majority of the
outstanding shares of Class A Common Stock and the holders of a majority of the
Class B Common Stock, each voting separately as a separate group, pursuant to
the Articles of Incorporation, or (z) with respect to such Holder’s shares of
Non-Voting Capital Stock, an amount per share greater than that received in such
Company Sale or Recapitalization by the other holders of Non-Voting Capital
Stock in respect of their shares of Non-Voting Capital Stock, or a form of
consideration different from the form that other holders of Non-Voting Capital
Stock would receive, or may elect to receive, in respect of their shares of
Non-Voting Capital Stock in such Company Sale or Recapitalization.

7. Administration of this Agreement. The Company shall establish, from time to
time, such policies and procedures relating to the general administration of the
terms of this Agreement, any Transfers or Sales of Class B Common Stock or
Non-Voting Capital Stock permitted hereunder and any conversion of Class B
Common Stock to Class A Common Stock contemplated hereby, as it may deem
necessary or advisable, and shall deliver notice to the Holders of the
restrictions placed on their shares of Class B Common Stock and Non-Voting
Capital Stock by this Agreement and by the Articles of Incorporation in
accordance with RCW 23B.06.250 and 23B.06.270 of the Washington Business
Corporation Act. A determination by a majority of the members of the Board other
than any of the Covered Holders who are members of the Board or by the Secretary
of the Company with respect to whether a conversion of Class B Common Stock to
Class A Common Stock pursuant to Section 2(c) hereof has occurred shall be
conclusive absent manifest error.

8. Scope of this Agreement. This Agreement shall not in any way constitute an
amendment, modification, supplement or waiver of any right, preference,
privilege, term or provision set forth or contained in the Articles of
Incorporation.

9. Termination. This Agreement may be terminated only by a written instrument
that has been executed by each of the Holders and the Company and that has been
approved by the Board in the manner set forth in Section 11(c), below.

10. Amendment of Lloyd D. Frink’s Non-Competition Obligations

Lloyd D. Frink and Zillow, Inc. hereby agree to the following amendments to
terms of the Noncompetition Agreement:

 

6



--------------------------------------------------------------------------------

(a) The first paragraph of the Noncompetition Agreement is amended to read as
follows: “Effective as of the first day of my employment, and in consideration
of my employment as an employee with Zillow, Inc., a Washington Corporation, or
its parent company, Zillow Group, Inc. (“Zillow Group”), or any of Zillow
Group’s direct or indirect wholly owned subsidiaries (Zillow, Inc., Zillow Group
and any direct or indirect wholly owned subsidiaries of Zillow Group,
collectively, the “Company”), the commencement of payment of a salary to me by
the Company and/or my role as an officer or member of the Board of the Company,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, I agree as follows:”

(b) Section 1.1 of the Noncompetition Agreement is amended to read as follows:
“Competing Business” means any business whose efforts are in competition with
the efforts of the Company, and/or any parent, subsidiary or affiliate of the
Company. A Competing Business includes any business whose efforts involve any
research and development, products or services in competition with products or
services which are, during the Relationship, either (a) produced, marketed or
otherwise commercially exploited by the Company (including any parent,
subsidiary, or affiliate) or (b) in actual or demonstrably anticipated research
or development by the Company (including any parent, subsidiary or affiliate).”

(c) Section 1.7 of the Noncompetition Agreement is amended to read as
follows: “For purposes of Section 1.3(b), Section 2, Section 5.2 and Section 5.3
of this Agreement, ‘Term’ means the term of my employment as an officer of the
Company. For purposes of all other provisions of this Agreement, ‘Term’ means
the period beginning on the first day of my employment with Zillow, Inc. and
ending on the date on which I no longer serve as an officer or director of
Zillow Group or any of its direct or indirect wholly owned subsidiaries.” 

(d) The initial phrase of each of Sections 4.1, 4.2 and 4.3 of the
Noncompetition Agreement are amended to read as follows: “During the Term and
for three years after the end of the Term, . ..”

The foregoing amendments to the Noncompetition Agreement are accepted by Lloyd
D. Frink to satisfy a condition of the Board to proceeding with the Non-Voting
Capital Stock Dividend, and the Parties intend that these amendments be given
full force and effect upon declaration by the Board of the Non-Voting Capital
Stock Dividend.

11.Miscellaneous.

(a) Successors and Assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned or transferred (whether by
operation of law or otherwise) by the Company, on the one hand, or any member of
the Holder Group, on the other hand, without the prior written consent of the
Holder or the Company, respectively, and any purported assignment or other
transfer without such consent shall be void and unenforceable; provided,
however, that the Company may assign or transfer this agreement to a successor
entity in connection with any merger, consolidation, reorganization or business
combination transaction. Subject to the preceding sentence, this Agreement shall
be binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and assigns. Nothing in this Agreement, express or
implied, is intended to confer upon any person other than the Parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities of any nature whatsoever under or by reason of this Agreement.

 

7



--------------------------------------------------------------------------------

(b) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the Parties with respect to the subject matter
hereof.

(c) Amendment and Waiver. This Agreement or any of its provisions may be waived
(either generally or in the specific instance and whether prospectively or
retroactively), amended, modified or supplemented only by a written instrument
that has been executed by each of the Parties and that has been approved by a
majority of the Independent Directors (excluding, for the avoidance of doubt,
any Covered Holders who are members of the Board). Any failure of the Parties to
comply with any obligation, covenant, agreement or condition in this Agreement
may be waived (whether prospectively or retroactively) by the Party entitled to
the benefit thereof only by a written instrument that has been signed by the
Party granting such waiver and that, in the case of the Company, has been
approved by a majority of the Independent Directors in accordance with the
preceding sentence. No delay on the part of any Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any Party of any right, power or privilege hereunder
operate as a waiver of any other right, power or privilege hereunder, nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder.

(d) Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given or
made as follows: (i) if sent by registered or certified mail in the United
States return receipt requested, upon receipt; (ii) if sent by nationally
recognized overnight air courier, one (1) business day after mailing; (iii) if
sent by facsimile transmission, when transmitted and receipt is confirmed and
(iv) if otherwise actually personally delivered, when delivered, provided,
however, that such notices, requests, demands and other communications are
delivered to the address set forth below, or to such other address as any Party
shall provide by like notice to the other Party:

If to the Company or Zillow, Inc., to:

Zillow Group, Inc.

1301 Second Avenue, Floor 31

Seattle, WA 98101

Facsimile: (206) 374-2381

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Perkins Coie LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101

Facsimile: (206) 359-4584

 

8



--------------------------------------------------------------------------------

Attention: David McShea

                 Andrew Moore

If to the Holder or any other member of the Holder Group, to:

Lloyd D. Frink

c/o Zillow Group, Inc.

1301Second Avenue, Floor 31

Seattle, WA 98101

Facsimile: (206) 374-2381

(e) Governing Law; WAIVER OF JURY TRIAL. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Washington applicable
to contracts executed in and to be performed entirely within such State, without
regard to the conflict of laws principles thereof which would result in the
application of the laws of any other jurisdiction. Each of the Parties hereby
irrevocably and unconditionally submits to the exclusive jurisdiction of the
state and federal courts located in King County, Washington, and any appellate
court therefrom, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, including any action or
proceeding brought by, in the right of or on behalf of the Company (including
any derivative action or proceeding), or for recognition or enforcement of any
judgment relating thereto, and each of the Parties hereby irrevocably and
unconditionally (i) agrees not to commence any such action or proceeding except
in such courts; (ii) agrees that any claim in respect of any such action or
proceeding may be heard and determined in any such court; (iii) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any such action or proceeding in
any such court; and (iv) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each of the Parties hereby agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the Parties hereby irrevocably consents to service of process in the
manner provided for notices in Section 11(d). Nothing in this Agreement shall
affect the right of any Party to serve process in any other manner permitted by
applicable law. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE, IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

(f) Equitable Remedies. Each Party acknowledges and agrees that the other Party
would be irreparably damaged in the event that any of the terms or provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Therefore, notwithstanding anything to the contrary set
forth in this Agreement, each Party hereby agrees that the other Party shall be
entitled to an injunction or injunctions to prevent breaches of any of the terms
or provisions of this Agreement, and to enforce specifically the performance by
such first Party under this Agreement, and each Party hereby agrees to waive the
defense in any such

 

9



--------------------------------------------------------------------------------

suit that the other Party has an adequate remedy at law and to interpose no
opposition, legal or otherwise, as to the propriety of injunction or specific
performance as a remedy, and hereby agrees to waive any requirement to post any
bond in connection with obtaining such relief. The equitable remedies described
in this Section 11(f) shall be in addition to, and not in lieu of, any other
remedies at law or in equity that the Parties may elect to pursue. The rights
and remedies provided for in this Agreement are cumulative and are not exclusive
of any other rights or remedies which the Parties may have hereunder or may
otherwise have at law or in equity.

(g) Severability. In the event that any one or more of the terms or provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
so long as the absence of such terms or provisions does not materially adversely
affect any Party, and the Parties shall use their commercially reasonable
efforts to substitute one or more valid, legal and enforceable terms or
provisions into this Agreement which, insofar as practicable, implement the
purposes and intent of this Agreement and which are not materially adverse to
any Party. Any term or provision of this Agreement held invalid or unenforceable
only in part, degree or within certain jurisdictions shall remain in full force
and effect to the extent not held invalid or unenforceable to the extent
consistent with the intent of the Parties as reflected by this Agreement and not
materially adverse to any Party. To the extent permitted by applicable law, each
Party waives any term or provision of law which renders any term or provision of
this Agreement to be invalid, illegal or unenforceable in any respect.

(h) Interpretation. The Section headings in this Agreement are for convenience
of reference only and shall not be deemed to alter or affect the meaning or
interpretation of any provision of this Agreement. The Parties have participated
jointly in the negotiation and drafting of this Agreement and have been advised
by counsel in connection therewith. In the event an ambiguity or question of
intent or interpretation arises with respect to any term or provision of this
Agreement, this Agreement shall be construed as if drafted jointly by the
Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the terms or
provisions of this Agreement. For all purposes of and under this Agreement,
(i) the word “including” shall be deemed to be immediately followed by the words
“without limitation;” (ii) words (including defined terms) in the singular shall
be deemed to include the plural and vice versa; and (iii) the terms “hereof,”
“herein,” “hereto,” “herewith” and any other words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole and
not to any particular term or provision of this Agreement, unless otherwise
specified. References in this Agreement to shares being held or owned
“beneficially” means that the Holder has sole or shared (but if shared, only
with one or more members of the Holder Group) dispositive or voting power with
respect to such shares; provided, however, that, a Holder shall be deemed to
beneficially own shares of Class B Common Stock the exclusive voting control of
which has been transferred by such Holder pursuant to Section 2.3(e)(iii) of the
Articles of Incorporation, so long as such Holder retains sole or shared (but if
shared, only with one or more members of the Holder Group) dispositive power
with respect to such shares. For the avoidance of doubt, for purposes of this
Agreement, if a share of Class B Common Stock or Non-Voting Capital Stock (or
any other security) is beneficially owned by one or more members of the Holder
Group and such share or security, as applicable, is owned of record by any
member of the Holder Group, such share or security, as applicable, shall be
deemed to be “owned, beneficially and of record, by the Holder Group.”

 

10



--------------------------------------------------------------------------------

(i) Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile or electronic signature and by electronic mail or PDF),
each of which when executed shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement.

*     *     *     *     *

(Signature Pages Follow)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Holder have executed this Agreement as
of the date first above written.

 

ZILLOW GROUP, INC.

/s/ Kathleen Philips

Name: Kathleen Philips

Title: Chief Operating Officer

ZILLOW, INC.

/s/ Kathleen Philips

Name: Kathleen Philips

Title: Chief Operating Officer

/s/ Lloyd D. Frink

Lloyd D. Frink

 

12



--------------------------------------------------------------------------------

EXHIBIT A

NONCOMPETITION AGREEMENT

Attached.



--------------------------------------------------------------------------------

ZILLOW, INC.

Confidential Information, Inventions,

Nonsolicitation and Noncompetition Agreement

Effective as of the first date of my employment, and in consideration of my
employment as an employee with Zillow, Inc., a Washington corporation (the
“Company”), the commencement of payment of a salary to me by the Company, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, I agree as follows:

A. Section 1. Definitions

1.1 “Competing Business” means any Internet-based residential real estate
business whose efforts are in competition with the efforts of the Company. A
Competing Business includes any Internet-based residential real estate business
whose efforts involve any research and development, products or services in
competition with products or services which are, during and at the end of the
Term, either (a) produced, marketed or otherwise commercially exploited by the
Company or (b) in actual or demonstrably anticipated research or development by
the Company.

1.2 “Confidential Information” means any information that (a) relates to the
business of the Company, (b) is not generally available to the public, and
(c) is conceived, compiled, developed, discovered or received by, or made
available to, me during the Term, whether solely or jointly with others, and
whether or not while engaged in performing work for the Company. Confidential
Information includes information, both written and oral, relating to Inventions,
trade secrets and other proprietary information, technical data, products,
services, finances, business plans, marketing plans, legal affairs, suppliers,
clients, prospects, opportunities, contracts or assets of the Company.
Confidential Information also includes any information which has been made
available to the Company by or with respect to third parties and which the
Company is obligated to keep confidential.

1.3 “Invention” means any product, device, technique, know-how, computer
program, algorithm, method, process, procedure, improvement, discovery or
invention, whether or not patentable or copyrightable and whether or not reduced
to practice, that (a) is within the scope of the Company’s business, research or
investigations or results from or is suggested by any work performed by me for
the Company and (b) is created, conceived, reduced to practice, developed,
discovered, invented or made by me during the Term, whether solely or jointly
with others.

1.4 “Material” means any product, prototype, model, document, diskette, tape,
picture, design, recording, writing or other tangible item which contains or
manifests, whether in printed, handwritten, coded, magnetic or other form, any
Confidential Information, Invention or Proprietary Right.

 

CONFIDENTIAL INFORMATION, INVENTIONS,

NONSOLICITATION AND NONCOMPETITION AGREEMENT

 



--------------------------------------------------------------------------------

1.5 “Person” means any individual, corporation, partnership, trust, association,
governmental authority, educational institution or other entity.

1.6 “Proprietary Right” means any patent, copyright, trade secret, trademark,
trade name, service mark, maskwork or other protected intellectual property
right in any Confidential Information or Invention, or otherwise relating to the
business of the Company or the Company’s actual or demonstrably anticipated
research or development.

1.7 “Term” means the term of my employment as an officer of the Company.

B. Section 2. Ownership and Use

2.1 The Company will be the exclusive owner of all Confidential Information,
Inventions, Materials and Proprietary Rights. To the extent applicable, all
Materials will constitute “works for hire” under applicable copyright laws.

2.2 I assign and transfer, and agree to assign and transfer, to the Company all
rights and ownership that I have or will have in Confidential Information,
Inventions, Materials and Proprietary Rights, subject to the limitations set
forth in Section 2.5 and in the notice below. Further, I waive any moral rights
that I may have in any Confidential Information, Inventions, Materials and
Proprietary Rights. I will take such action (including signature and assistance
in preparation of documents or the giving of testimony) as may be requested by
the Company to evidence, transfer, vest or confirm the Company’s rights and
ownership in Confidential Information, Inventions, Materials and Proprietary
Rights. I agree to keep and maintain adequate and current written records of all
Inventions and Proprietary Rights during the Term. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times. I will not contest the validity of any Proprietary
Right, or aid or encourage any third party to contest the validity of any
Proprietary Right of the Company.

If the Company is unable for any reason to secure my signature to fulfill the
intent of the foregoing paragraph or to apply for or to pursue any application
for any United States or foreign patents or copyright registrations covering
Inventions assigned to the Company above, then I irrevocably appoint the Company
and its authorized agents as my agent and attorney in fact, to transfer, vest or
confirm the Company’s rights and to execute and file any such applications and
to do all other lawful acts to further the prosecution and issuance of letters
patent or copyright registrations with the same legal force as if done by me.

2.3 Except as required for performance of my work for the Company or as
authorized in writing by the Company, I will not (a) use, disclose, publish or
distribute any Confidential Information, Inventions, Materials or Proprietary
Rights or (b) remove any Materials from the Company’s premises.

 

CONFIDENTIAL INFORMATION, INVENTIONS,

NONSOLICITATION AND NONCOMPETITION AGREEMENT

 

-2-



--------------------------------------------------------------------------------

2.4 I will promptly disclose to the Company all Confidential Information,
Inventions, Materials or Proprietary Rights, as well as any business opportunity
which comes to my attention during the Term and which relates to the business of
the Company. I will not take advantage of or divert any such opportunity for the
benefit of myself or anyone else either during or after the Term without the
prior written consent of the Company.

2.5 Exhibit A is a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to the
Term (collectively referred to as “Prior Inventions”), which belong to me, which
relate to the Company’s current or proposed business, products or research and
development, and which are not assigned to the Company; or, if no such list is
attached, I represent that there are no such Prior Inventions. If, during the
Term, I incorporate into a Company product, process, service or machine a Prior
Invention owned by me or in which I have an interest, the Company is granted and
shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide
license to make, have made, modify, use and sell such Prior Invention as part of
or in connection with such product, process, service or machine.

NOTICE: Notwithstanding any other provision of this Agreement to the contrary,
this Agreement does not obligate me to assign or offer to assign to the Company
any of my rights in an invention for which no equipment, supplies, facilities or
trade secret information of the Company was used and which was developed
entirely on my own time, unless (a) the invention relates (i) directly to the
business of the Company or (ii) to the Company’s actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by me for the Company. This satisfies the written notice and other
requirements of RCW 49.44.140.

2.6 The Company acknowledges that I may advise or invest in other enterprises,
which are not Competing Businesses, and that I may contribute to such
enterprises intellectual property that does not constitute Proprietary Rights of
the Company, e.g. intellectual property that is not related to the business of
the Company or the Company’s actual or demonstrably anticipated research or
development. My activities for such enterprises may occur on Company premises,
during work hours, and using Company resources.

C. Section 3. Further Obligations

3.1 During the Term, I will not, directly or indirectly, engage in, be employed
by, perform services for or otherwise participate in any Competing Business.

3.2 My execution, delivery and performance of this Agreement and the performance
of my other obligations and duties to the Company will not cause any breach,
default or violation of any other employment, nondisclosure, confidentiality,
consulting or other agreement to which I am a party or by which I may be bound.
Attached as Exhibit B is a list of all prior agreements now in effect under
which I have agreed to keep information confidential or not to compete or
solicit employees of any Person.

 

CONFIDENTIAL INFORMATION, INVENTIONS,

NONSOLICITATION AND NONCOMPETITION AGREEMENT

 

-3-



--------------------------------------------------------------------------------

3.3 I will not use in performance of my work for the Company or disclose to the
Company any trade secret, confidential or proprietary information of any prior
employer or other Person if and to the extent that such use or disclosure may
cause a breach, default or violation of any obligation or duty that I owe to
such other Person (e.g., under any agreement or applicable law). My compliance
with this paragraph will not prohibit, restrict or impair the performance of my
work, obligations and duties to the Company.

D. Section 4. Noncompetition and Nonsolicitation

4.1 During the Term and for one year after the end of the Term, I will not
induce, or attempt to induce, any employee or independent contractor of the
Company to cease such employment or relationship to engage in, be employed by,
perform services for, participate in the ownership, management, control or
operation of, or otherwise be connected with, either directly or indirectly, any
business other than the Company.

4.2 During the Term and for one year after the end of the Term, I agree (except
on behalf of or with the prior written consent of the Company) that I will not,
directly or indirectly (a) solicit, divert, appropriate to or accept on behalf
of any Competing Business, or (b) attempt to solicit, divert, appropriate to or
accept on behalf of any Competing Business, any business from any customer or
actively sought prospective customer of the Company with whom I have dealt,
whose dealings with the Company have been supervised by me or about whom I have
acquired Confidential Information in the course of my employment.

4.3 During the Term and for one year after the end of the Term, I will not
engage in, be employed by, perform services for, participate in the ownership,
management, control or operation of, or otherwise be connected with, either
directly or indirectly, any Competing Business. For purposes of this paragraph,
I will not be considered to be connected with any Competing Business solely on
account of: my ownership of less than five percent of the outstanding capital
stock or other equity interests in any Person carrying on the Competing
Business. I agree that this restriction is reasonable, but further agree that
should a court exercising jurisdiction with respect to this Agreement find any
such restriction invalid or unenforceable due to unreasonableness, either in
period of time, geographical area, or otherwise, then in that event, such
restriction is to be interpreted and enforced to the maximum extent which such
court deems reasonable. The Company, in its sole discretion, may determine to
waive the noncompetition provisions of this Section 4.3. Any such waiver shall
not constitute a waiver of any noncompetition or forfeiture provisions of any
other agreement between the Company and me.

E. Section 5. Termination of Relationship

5.1 I hereby authorize and specifically agree to allow the Company to deduct
from my wages the value of any property (including equipment, goods, or other
items provided to me by the Company during my employment) which I fail to return
when requested to do so by the Company, provided that such deduction (a) does
not exceed the cost of the item, (b) does not reduce my wages below minimum wage
or overtime compensation below time and a half, (c) is not made for normal wear
and tear on or nonwillful loss or breakage of the provided item(s), and (d) is
accompanied with a list of all items for which deductions are being made.

 

CONFIDENTIAL INFORMATION, INVENTIONS,

NONSOLICITATION AND NONCOMPETITION AGREEMENT

 

-4-



--------------------------------------------------------------------------------

5.2 I agree that at the end of the Term I will deliver to the Company (and will
not keep in my possession, re-create or deliver to anyone else) any and all
Materials and other property belonging to the Company, its successors or
assigns. I agree to sign and deliver the “Termination Certification” attached as
Exhibit C.

5.3 At the end of the Term, I agree to provide the name of my new employer, if
any, and consent to notification by the Company to my new employer about my
rights and obligations under this Agreement in the form of Exhibit D.

F. Section 6. Employment At Will

I agree that my employment is “at will” which means that it can be terminated at
any time by the Company or by me, with or without cause and with or without
notice. I agree that any promise or obligation that my employment be on any
other basis than “at will” is invalid unless in writing signed by the Chief
Executive Officer of the Company and authorized by the Company’s board of
directors. I agree to abide by the Company’s rules, regulations, policies and
practices as revised from time to time.

G. Section 7. Miscellaneous

7.1 Survival. This Agreement will survive the end of the Term.

7.2 Injunctive Relief; Costs. I acknowledge that my obligations under this
Agreement are important to the Company, and that the Company would not employ or
continue to employ me without my agreement to such obligations. I also
acknowledge that if I do not abide by my obligations in this Agreement, the
Company will suffer immediate and irreparable harm, and that the damage to the
Company will be difficult to measure and financial relief will be incomplete.
Accordingly, the Company will be entitled to injunctive relief and other
equitable remedies in the event of a breach by me of any obligation under this
Agreement. The rights and remedies of the Company under this section are in
addition to all other remedies. Further, in any legal action or other proceeding
in connection with this Agreement (e.g., to recover damages or other relief),
the prevailing party will be entitled to recover its reasonable attorneys’ fees
and other costs incurred.

7.3 Severability. This Agreement will be enforced to the fullest extent
permitted by applicable law. If for any reason any provision of this Agreement
is held to be invalid or unenforceable to any extent, then (a) such provision
will be interpreted, construed or reformed to the extent reasonably required to
render the same valid, enforceable and consistent with the original intent
underlying such provision and (b) such invalidity or unenforceability will not
affect any other provision of this Agreement or any other agreement between the
Company and me.

7.5 Governing Law; Jurisdiction; Venue. This Agreement will be governed by the
laws of the state of Washington without regard to principles of conflicts of
law. I irrevocably consent to the jurisdiction and venue of the state and
federal courts located in King County, Washington in connection with any action
relating to this Agreement. I will not bring any action relating to this
Agreement in any other court.

 

CONFIDENTIAL INFORMATION, INVENTIONS,

NONSOLICITATION AND NONCOMPETITION AGREEMENT

 

-5-



--------------------------------------------------------------------------------

7.5 Amendments. Neither this Agreement nor any provision may be amended except
by written agreement signed by the parties.

7.6 Waivers. No waiver of any breach shall be considered valid unless in
writing, and no waiver shall be a waiver of any subsequent breach.

7.7 Acknowledgment. I have carefully read all of the provisions of this
Agreement and agree that (a) the same are necessary for the reasonable and
proper protection of the Company’s business, (b) the Company has been induced to
enter into and/or continue its relationship with me in reliance upon my
compliance with the provisions of this Agreement, (c) every provision of this
Agreement is reasonable with respect to its scope and duration, (d) I have
executed this Agreement without duress or coercion from any source, and (e) I
have received a copy of this Agreement.

This Agreement is executed as of 10-19, 2005.

 

/s/ Lloyd Frink

Signature Lloyd Frink

FULL NAME (print or type)

 

ACCEPTED:

ZILLOW, INC.

By  

Richard N. Barton

Its

 

Chairman and Chief Executive Officer

 

 

CONFIDENTIAL INFORMATION, INVENTIONS,

NONSOLICITATION AND NONCOMPETITION AGREEMENT

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS AND

ORIGINAL WORKS OF AUTHORSHIP

 

Title

  

Date

  

Identifying Number

or Brief Description

     

þ No inventions or improvements

¨ Additional Sheets Attached

 

Signature of Employee:   /s/ Lloyd Frink Print Name of Employee:   Lloyd Frink
Date:   10-19-05

 

CONFIDENTIAL INFORMATION, INVENTIONS,

NONSOLICITATION AND NONCOMPETITION AGREEMENT

 



--------------------------------------------------------------------------------

EXHIBIT B

The following is a list of all prior agreements with former employers or others
to which I am a party in which I agreed to maintain the confidentiality of the
information of, or not to compete with or solicit the employees or customers of
a third party.

¨ No Agreements

x See below

¨ Additional sheets attached

Expedia/IAC nondisclosure and nonsolicitation agreement

 

Signature of Employee:

  /s/ Lloyd Frink

Print Name of Employee:

  10-19-05 - Lloyd Frink Date:   10-19-05

 

CONFIDENTIAL INFORMATION, INVENTIONS,

NONSOLICITATION AND NONCOMPETITION AGREEMENT

 